. Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 1 of 35
: BS CIVIL COVER SHEET LS G- CVO Da

The 15 44 civil cover sheet ‘and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by Jaw, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September £974, is required for the use of the Clerk of Court for the
purpose of insliating the civil docket sheet. (SER INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

IS44 (Rey. 02/19)

 

 

 

 

      

 

 

 

 

 

 

   

   

 

   

 

 

 

 

 

     

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

I. (a) PLAINTIFFS ° DEFENDANTS i 9g 6 0 3 9
RONNIE KAUFMAN, individually and on Penafot ail others similarly WAWA, Inc.
situated, f
(b) County of Residence of First Listed Plaintiff,’ ” Broward County _ ee County of Residence of First Listed Defendant oetbvare County _ _.
(EACEPT IN U8. PLANER CASES) e (IN ULS. PLAINTIFF CASES ONLY)
i wv NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION or’
< THE TRACT OF LAND INVOLVED a
“ we
(c) Attomeys (Hirn Name, aie! ant rele ream wnrber. Attorneys (/Krewn) # a
Jonathan Shub, KOHN, § GRAF ee 600 Market St., Suite f
2500, Philadelphia, PA 19108, "o 215-238-1700 nee
II. BASIS OF JURISDICTION (Picee an “x7 in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (etace an “XN” i One Box foF Plainnigy
{For Diversity Cases Qui) and One Box for Defendani} ;
1 US. Government yt)3> Federat Question PTF DEF PIF f DEF
Plaintiff { (US. Government Not a Party) Citizen of This State ot DO | Incorporated or Principal Piace qo é 4
i : Lv ‘ of Business In This State 4
P ; i Sn
2 U.S. Govermnent i PF 4 Digersity Citizen of Another State fH I O 2° Incorporated and Principal Place o5 O85
Defendant i idndicate Citizenship of Parties in Item ttl) f i of Business In Another State
z ; é
\ / Citizen or Subject of a \ af GO 3. Foreign Nation o6 o4
oo Foreizn Country “S
IV. NATURE OF SUIT (Pisce an “X" in One Box Only) Click here for: Nat f Suit Code Descriptions
[eS CONTRACT TORT: es FORFEITURE/PENALE TE “OTHERSTATUTE
CF 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 0 375 False Claims Act
@ 120 Marine 1) 310 Airplane OF 365 Personal Injury - of Property 2] USC 881 [CO 423 Withdrawal 0 376 Qui Tam (31 USC
CF 130 Milter Act 315 Airplane Product Product Liability © 690 Other 28 USC [57 3729{a))
CF 140 Negotiable Instrument Liability OF 367 Health Care/ © 400 State Reapportionment
O 150 Recovery of Overpayment | C320 Assauli, Libel & Pharmaceutical ec PROPERTY: RIGHTS 2:2) 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights GO 430 Banks and Banking
0 15] Medicare Act C) 330 Federal Employers’ Product Liability O 830 Patent GO 450 Commerce
152 Recovery of Defaulted Liability O 368 Asbestos Personal 0 835 Patent - Abbreviated {3 460 Deportation
Ssudent Loans O 340 Marine Injury Product New Drug Application [@} 470 Racketeer Influenced and
{Excludes Veterans) (3 345 Marine Product = Liability C} 840 Trademark Corrupt Organizations
CF 153 Recovery of Overpayment Liability ; PERSONAL PROPERTY iABOR SOCIAL SECURITY:22234] 0 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle i % 370 Other Fraud 1 740 Fair Labor Standards O 86] HIA (1395f5 O 485 Telephone Consumer
(7 360 Stockholders’ Suits (1355 Motor Vehicle = «= 321 Truth in Lending Act 0 862 Black Lung (923) Protection Act
0) 190 Other Contract Product Liability : a 380 Other Personal OF 720 Labor/Management OC 863 DAWC/DIWW (405e}) | 490 Cable/Sat TY
195 Contract Product Liability |G 360 Other Personal | f Property Damage Relations O 864 SSID Title XVI OQ 850 Securities/Commodities!
(7 196 Franchise lnjene i 14885 Property Damage 0 749 Railway Labor Act (7 865 RSI (465(p)) Exchange
(2362 Personal Injury- % 7 — Product Liability © 751 Family and Medical O 890 Cther Statutory Actions
Medical Malpractice ~~~ Leave Act G 891 Agricultural Acts
[REAL PROPERTY 0 [-CIVIE RIGHTS: ‘PRISONER PETITIONS::| 0 790 Other Labor Litigation ‘FEDERAL TAX SUITS "| C7 893 Envirenmental Matters
© 216 Land Condemnation CF 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement C7 870 Taxes (U.S. Plaintiff (895 Freedom of Information
276 Foreclosure CF 441 Voting 0 463 Alien Detainee Income Security Aci ot Defendant) Aci
O 23 Rent Lease & Ejectment G 442 Employment 1 550 Mations to Vacate O 871 IRS—Third Party 0 896 Arbinaton
CF 240 Tors to Land CF 443 Mousing/ Sentence 26 USC 7609 J 899 Administrative Procedure
CF 245 Tort Praduct Liability Accommodations @ 530 General ActReview or Appeal of
CF 290 All Other Real Property G 445 Amer. w/Disabilities - [535 Death Penalty EE IMMIGRATION Agency Decision
Employment Other: O 462 Naturalization Apptication 950 Constitutionality of
OF 446 Amer. w/Disabilities - [0 540 Mandamus & Other —O 465 Other tmmnigration Stale Statutes
Other O 550 Civil Rights Actions
O 448 Education CO 5355 Prison Condition
C1 560 Civil Detainee -
Conditions of
Canfinement
i ORIG IN (Place aa 7X" in One Box Ont)
( “Original 2 Removed from O 3  Remanded from G 4 Reinstaied or 0 5 Transferred from  O 6 Multidistrict O 8 Multidistrict
y Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
\ i Gpeeifi) ‘Frans fer Direct File
Cite the U.S. Civil Statute under which you are filin ‘ip aot cite jurisdictional stauttes antess diversity):

 

28 U.S.C § 1332 {(d)} - Diversity of Citizenshi

Brief description of cause:

DATA BREACH: NEGLIGENCE, NEGLIGENCE PER SE, DECLARATORY JUDGMENT, CONSUMER FRAUD

 

Vk CAUSE OF ACTION

 

 

 

 

 

 

VH. REQUESTED IN i i CHECK IF THIS iS A CLASS ACTION DEMAND $ CHECK YES onlyif demanded in complaint:
COMPLAINT: 4, : _ UNDER RULE 23, F.RCwP. 5,000,000.00 JURY DEMA us wt No
VII. RELATED CASES) / : 8 ON A
IF ANY © See tamemenonsy yp ai SO DOCKET NUMBER \ a Ec 20 2018
DATE SIGNATURE OF ATPORNEY OF RECORD
12/20/2019 ,

 

FOR OFFICE USE ONLY

RECEIPT = AMOUNT APPLYING IFP JUDGE MAG. JUBGE
Case 2:19-cv-06032-JHS Document 1 Filed 12/20/19 Page 2 of 35

> UNITED STATES DISTRICT COURT
7, i 3 FOR THE EASTERN DISTRICT OF PENNSYLVANIA A a 6 2

 

BESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the apprepriaie calendar)

Address of Plaintiff: g SY # NW. GZad Cr, PacKiaad FL 33 Ol F
Address of Defendant: Wea. Dac. aed west Dalhitrore Price Ware, RA 1406 3

Place of Accident, Incident or Transaction: Severc) Stale ‘, van | YW Aur in $ a bund Ee L

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Fes is answered to any of the following questions:

{, Is this case related to property inclided in an earlier numbered suit pending or within one year Yes [| No [|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No [|
pending or within one year previously terminated action in this court?

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No [ |
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, sopial security appeal, or pro se civil rights Yes [| No [ ]
case filed by the same individual? ig

 
   

wy

not related to any case gow pending or within one year previously terminated action in

I certify that, to my knowledge, the within case (7 ils tye

this court except as nated above.

 

 

 

A © } Sk ed
DATE: ‘ ae ‘Mist sign here Ms .
Ne Altor ney-at Lei f Pro Se Plaintiff ~ Attorney LD. # (if applicable)
oes

 

CIVIL: (Piace a Vin one category only)

=

Federal Question Cases: Diversity Juvisdictian Cases:

 

AIE other Federal Question Cases
(Please specify):

B

oO 1. Indemnity Contract, Marine Contract, and All Other Contracts ) i. Insurance Contract and Other Contracts
L] 2. FELA [] 2. Airplane Personal Injury
C1 3. Jones Act-Personal Injury LI 3. Assault, Defamation
[] 4. Antitrust F} 4. Marine Personal Injury
[| 5. Patent fF] 3. Motor Vehicle Personal Injury
L| 6. Labor-Management Relations fF} 6. Other Personal Injury (Prease specifi):
CI 7. Civil Rights LE}. 7. Products Liabilit

g Ly, y
CL} 8. Habeas Corpus f f} 48. Products Liability — Asbestos Aen,
Cl 9. Securities Act(s) Cases i Ss ‘9, All other oi) ALE . DX \n
[} 16. Social Security Review Cases ! (Please specify): DUOC \ 4 ARNCR WCeas
[} 1. :

KC

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

De . salet\a Cay 5 \wy lo uio , counsel of record or pro se plaintiff, do hereby certify:
Pp

Xl Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
: xceed the sum of $150,000.00 exclusive of interest and costs:

elief other than monetary damages is sought.

C20 2els

pate: _ | Lo Bee if applicable 5 3 AG Me
Caupmey- Seta / Pro Se Plaintiff Attorney 1D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

Civ, 609 (5/2078)

 
Case 2:/2-Cv-06032-JHS Document 1 Filed 12/20/19 Page 3 of 35

i
VMS

Sh
“nent %
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Ronnie Kaukman, ete). CIVIL ACTION
y Plain SS

: 032
WW PAN Be, Ene. pekendan woe ® 6 0 a :

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. C )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ()

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by

 

 

 

the court. (See reverse side of this form for a detailed explanation of special a \
management cases.) f é

(f) Standard Management — Cases that do not fall into any one of the other tracks. Ct )

19-/30/ 2014 P lary h EL
Date ! “~/Attorney-at-law Attorney for
21S" 938 1700 1S -938- 1968 (Shub @ Kohnswiht. com
a
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

ope 2 Duis

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 4 of 35

SAS
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

RONNIE KAUFMAN, individually and on a9 BOs
behalf of all others similarly situated, -
Civil Action No.
Plaintiff,
Class Action Complaint
v.
Jury Trial Demanded
WAWA, Inc.
Defendant.
CLASS ACTION COMPLAINT

 

Plaintiff Ronnie Kaufman (hereinafter, “Plaintiff’), individually and on behalf of the
Class defined below, alleges the following against Wawa, Inc. (“Wawa” or “Defendant”) based
upon personal knowledge with respect to herself and on information and belief derived from,
among other things, investigation of counsel and review of public documents as to all other
matters:

NATURE OF THIS CASE

I, Plaintiff brings this class action case against Defendant Wawa for its major
failures to secure and safeguard consumers’ personally identifiable information (“PIL”) which
Wawa collected from various sources in connection with the operation of its business as a
consumer credit reporting agency, and for failing to provide timely, accurate and adequate notice
to Consumer Plaintiff and other Class members that their PH had been stolen and precisely what
types of information were stolen.

2. Wawa has acknowledged that a cybersecurity incident (“Data Breach”) affecting

most of its stores’ systems throughout the country. Wawa has not yet disclosed how many U.S.

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 5 of 35

consumers have been affected by this massive breach. It has also acknowledged that malware
was discovered on its payment processing servers at potentially all of its locations beginning at
different points in time after March 4, 2019. Wawa claims that based on its investigation, the
unauthorized access occurred from March 4, 2019 through December 12, 2019. The information
accessed primarily includes payment card information, including credit and debit card numbers,
expiration dates, and cardholder names on payment cards used at potentially all Wawa in-store
payment terminals and fuel dispensers.

3. Wawa has acknowledged that it discovered the unauthorized access on December
10, 2019, but has failed to inform the public why it delayed notification of the Data Breach to
consumers.

4. The PH for Plaintiff and the class of consumers she seeks to represent was
compromised due to Wawa’s acts and omissions and their failure to properly protect the PII.

5. Wawa could have prevented this Data Breach. Data breaches at other companies,
have occurred.

6. The Data Breach was the inevitable result of Wawa’s inadequate approach to data
security and the protection of the PII that it collected during the course of its business.

7. Wawa disregarded the rights of Plaintiff and Class members by intentionally,
willfully, recklessly, or negligently failing to take adequate and reasonable measures to ensure its
data systems were protected, failing to disclose to its customers the material fact that it did not
have adequate computer systems and/or payment processor servers and security practices to
safeguard PII, failing to take available steps to prevent and stop the breach from ever happening,

and failing to monitor and detect the breach on a timely basis.
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 6 of 35

8, As a result of the Wawa Data Breach, the PII of the Plaintiff and Class members
has been exposed to criminals for misuse. The injuries suffered by Plaintiff and Class members,
or likely to be suffered by Plaintiff and Class members as a direct result of the Wawa Data

Breach include:

a. unauthorized use of their PI;
b. theft of their personal and financial information,
c. costs associated with the detection and prevention of identity theft and

unauthorized use of their financial accounts;

d. damages arising from the inability to use their PII;

e, loss of use of and access to their account funds and costs associated with
inability to obtain money from their accounts or being limited in the amount of money
they were permitted to obtain from their accounts, including missed payments on bills
and loans, late charges and fees, and adverse effects on their credit including decreased
credit scores and adverse credit notations;

f, costs associated with time spent and the loss of productivity or the
enjoyment of one’s life from taking time to address and attempt to ameliorate, mitigate
and deal with the actual and future consequences of the Data Breach, including finding
fraudulent charges, purchasing credit monitoring and identity theft protection services,
and the stress, nuisance and annoyance of dealing with all issues resulting from the
Wawa Data Breach;

g. the imminent and certainly impending injury flowing from potential fraud

and identify theft posed by their PIT being placed in the hands of criminals and already

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 7 of 35

misused via the sale of Plaintiff and Class members’ information on the Internet black

market;

h. damages to and diminution in value of their PH entrusted to Wawa for the
sole purpose of purchasing products and services from Wawa; and
i. the loss of Plaintiff's and Class members’ privacy.

9. The injuries to the Plaintiff and Class members were directly and proximately
caused by Wawa’s failure to implement or maintain adequate data security measures for PIL.

10. Further, Plaintiff retains a significant interest in ensuring that her PIT, which,
while stolen, remains in the possession of Wawa is protected from further breaches, and seek to
remedy the harms she has suffered on behalf of herself and similarly situated consumers whose
PII was stolen as a result of the Wawa Data Breach.

11. Plaintiff brings this action to remedy these harms on behalf of herself and all
similarly situated individuals whose PII was accessed during the Data Breach. Plaintiff seeks the
following remedies, among others: statutory damages under state consumer protection statutes,
reimbursement of out-of-pocket losses, other compensatory damages, further and more robust
credit monitoring services with accompanying identity theft insurance, and injunctive relief
including an order requiring Wawa to implement improved data security measures.

JURISDICTION AND VENUE

12. This Court has subject matter jurisdiction over this action under the
Class Action Fairness Act (““CAFA”), 28 U.S.C. § 1332(d)(2). The amount in controversy
exceeds $5 million exclusive of interest and costs. There are more than [00 putative class
members. And, at least some members of the proposed Class have different citizenship from

Wawa.

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 8 of 35

13. This Court has personal jurisdiction over Plaintiff because Plaintiff submits to the
Court’s jurisdiction.

13. This Court has personal jurisdiction over Defendant pursuant to 18 U.S.C. §
1965(d) because it is found, has agents, and transacts business in this District and because it has
its principal place of business in the State of Pennsylvania.

14. Venue is proper in this District under 28 U.S.C. § 1391(b)(1) and (c)(2) because
Defendant’s contacts are sufficient to subject it to personal jurisdiction in this District, and
therefore, Defendant resides in this District for purposes of venue, or under 28 U.S.C. §
1391(b)(2) because certain acts giving rise to the claims at issue in this Complaint occurred,
among other places, in this District.

PARTIES

15. Plaintiff Ronnie Kaufman is a citizen and resident of the state of Florida. She is a
victim of the Data Breach. Ms. Kaufman used her credit card at a Wawa fuel dispenser to
purchase gas at the Parkland, Florida location on numerous occasions and has had her credit
cards fraudulently compromised on numerous occasions. Plaintiff has spent time and effort
monitoring her financial accounts.

16. Defendant Wawa, Inc. is a New Jersey corporation with its principal place of
business located at 260 West Baltimore Pike, Wawa, Pennsylvania 190063.

STATEMENT OF FACTS

17. Wawa is an American chain of convenience stores and gas stations located along
the East Coast of the United States, operating in Pennsylvania, New Jersey, Delaware, Maryland,
Virginia, and Florida. Wawa has more than 750 convenience retail stores with over 500 offering

gasoline.

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 9 of 35

18. According to Wawa’s CEO Chris Gheysens open letter to its customers on
December 19, 2019, the breach was discovered on December 10, 2019.'! Wawa’s information
security team discovered malware on Wawa payment processing servers on December 10, 2019,
which it allegedly contained it by December 12, 2019. This malware affected customer payment
card information used at potentially all Wawa locations beginning at different points in time after
March 4, 2019 and until it was contained. The letter states that “[a]t this time, we believe this
malware no longer poses a risk to Wawa customers using payment cards at Wawa, and this
malware never posed a risk to our ATM cash machines.” Malware began running on in-store
payment processing systems at potentially all Wawa locations after March 4, 2019. Although the
dates may vary and some Wawa locations may not have been affected at all, this malware was
present on most store systems by approximately April 22, 2019.

19. This malware affected payment card information, including credit and debit card
numbers, expiration dates, and cardholder names on payment cards used at potentially all Wawa
in-store payment terminals and fuel dispensers beginning at different points in time after March
4, 2019 and ending on December 12, 2019. Most locations were affected as of April 22, 2019.

20. Plaintiff suffered actual injuries in the form of damages to and diminution in the
value of her PII —a form of intangible property that Plaintiff entrusted to Wawa and that was
compromised in and as a result of the Wawa Data Breach,

21. Additionally, Plaintiff has suffered imminent and impending injury arising from
the substantially increased risk of future fraud, identity theft and misuse posed by her PII being

placed in the hands of criminals who have already, or will imminently, misuse such information.

 

' See “An Open Letter from Wawa CEO Chris Gheysens to Our Customers”, available at
https:/Avww.wawa.com/alerts/data-security (last visited December 20, 2019).

6

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 10 of 35

22. Moreover, Plaintiff has a continuing interest in ensuring that her private
information, which remains in the possession of Wawa, is protected and safeguarded from future
breaches.

23, At all relevant times, Wawa was well-aware, or reasonably should have been
aware, that the PII collected, maintained and stored in the POS systems is highly sensitive,
susceptible to attack, and could be used for wrongful purposes by third parties, such as identity
theft and fraud.

24. It is well known and the subject of many media reports that PII is highly coveted
and a frequent target of hackers. Despite the frequent public announcements of data breaches of
corporate entities, Wawa maintained an insufficient and inadequate system to protect the PII of
Plaintiff and Class members.

25.  Pllisa valuable commodity because it contains not only payment card numbers
but PII as well. A “cyber blackmarket” exists in which criminals openly post stolen payment
card numbers, social security numbers, and other personal information on a number of
underground Internet websites. PII is “as good as gold” to identity thieves because they can use
victims’ personal data to open new financial accounts and take out loans in another person’s
name, incur charges on existing accounts, or clone ATM, debit, or credit cards.

26. Legitimate organizations and the criminal underground alike recognize the value
in PIL contained in a merchant’s data systems; otherwise, they would not aggressively seek or

pay for it. For example, in “one of 2013’s largest breaches . . . not only did hackers compromise

 
Case 2:19-cv-06032-JHS Document 1 Filed 12/20/19 Page 11 of 35

the [card holder data] of three million customers, they also took registration data [containing PII]
from 38 million users.”

27. At all relevant times, Wawa knew, or reasonably should have known, of the
importance of safeguarding PII and of the foreseeable consequences that would occur if its data
security system was breached, including, specifically, the significant costs that would be
imposed on individuals as a result of a breach.

28. | Wawa was, or should have been, fully aware of the significant number of people
whose PII it collected, and thus, the significant number of individuals who would be harmed by a
breach of Wawa’s systems.

29. Unfortunately, and as alleged below, despite all of this publicly available
knowledge of the continued compromises of PII in the hands of other third parties, Wawa’s
approach to maintaining the privacy and security of the PII of Plaintiff and Class members was
lackadaisical, cavalier, reckless, or at the very least, negligent.

30. The ramifications of Wawa’s failure to keep Plaintiff's and Class members’ data
secure are severe.

31. The FTC defines identity theft as “a fraud committed or attempted using the
identifying information of another person without authority.”? The FTC describes “identifying
information” as “any name or number that may be used, alone or in conjunction with any other
information, to identify a specific person.”

32. Personal identifying information is a valuable commodity to identity thieves once

the information has been compromised. As the FTC recognizes, once identity thieves have

 

* Verizon 2014 PCI Compliance Report, available at:
https://www.cisco.com/c/dam/en_us/solutions/industries/docs/retail/verizon_pci2014.pdf (hereafter “2014
Verizon Report”), at 54 (last visited December 20, 2019).

7 47C.F.R § 248.201 (2013),

4 Ted.

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 12 of 35

personal information, “they can drain your bank account, run up your credit cards, open new
utility accounts, or get medical treatment on your health insurance.”

33, Identity thieves can use personal information, such as that of Plaintiff and Class
members which Wawa failed to kecp secure, to perpetrate a variety of crimes that harm victims.
For instance, identity thieves may commit various types of government fraud such as:
immigration fraud; obtaining a driver’s license or identification card in the victim’s name but
with another’s picture; using the victim’s information to obtain government benefits; or filing a
fraudulent tax return using the victim’s information to obtain a fraudulent refund.

34. Javelin Strategy and Research reports that identity thieves have stolen $112
billion in the past six years.®

35.  Reimbursing a consumer for a financial loss due to fraud does not make that
individual whole again. On the contrary, identity theft victims must spend numerous hours and
their own money repairing the impact to their credit. After conducting a study, the Department
of Justice’s Bureau of Justice Statistics (“BJS”) found that identity theft victims “reported
spending an average of about 7 hours clearing up the issues” and resolving the consequences of
fraud in 2014.’

36. There may be a time lag between when harm occurs versus when it is discovered,

and also between when PII or PCD is stolen and when it is used. According to the U.S.

Government Accountability Office (“GAO”), which conducted a study regarding data breaches:

 

5 Federal Trade Commission, Warning Signs of Identity Theft, available at:
https://www.consumer.fte.gov/articles/027 1-warning-signs-identity-theft (last visited December 20,
2019),

® See https:/Awww.javelinstrategy.com/coverage-area/20 | 6-identity-fraud-fraud-hits-inflection-
point (last visited December 20, 2019).

’ Victims of Identity Theft, 2014 (Sept. 2015) available at:
http:/Awww.,bjs.zov/content/pub/pd f/vit] 4.pdf (last visited December 20, 2019).

9

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 13 of 35

[Law enforcement officials told us that in some cases, stolen data may be held for up to a
year or more before being used to commit identity theft. Further, once stolen data have
been sold or posted on the Web, fraudulent use of that information may continue for
years. As a result, studies that attempt to measure the harm resulting from data breaches
cannot necessarily rule out all future harm.*

37. Plaintiff and Class members now face years of constant surveillance of their
financial and personal records, monitoring, and loss of rights. The Class is incurring and will
continue to incur such damages in addition to any fraudulent use of their PI.

38. The PU of Plaintiff and Class members is private and sensitive in nature and was
left inadequately protected by Wawa. Wawa did not obtain Plaintiff's and Class members’
consent to disclose their PII to any other person as required by applicable law and industry
standards.

39. The Wawa Data Breach was a direct and proximate result of Wawa’s failure to
properly safeguard and protect Plaintiff's and Class members’ PII from unauthorized access, use,
and disclosure, as required by various state and federal regulations, industry practices, and the
common law, including Wawa’s failure to establish and implement appropriate administrative,
technical, and physical safeguards to ensure the security and confidentiality of Plaintiff's and
Class members’ PII to protect against reasonably foreseeable threats to the security or integrity
of such information.

40. Wawa had the resources to prevent a breach, but neglected to adequately invest in

data security, despite the growing number of well-publicized data breaches.

 

§ GAO, Report to Congressional Requesters, at 29 (June 2007), available at

10

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 14 of 35

41. Had Wawa remedied the deficiencies in its data security systems, followed
security guidelines, and adopted security measures recommended by experts in the field, Wawa
would have prevented the Data Breach and, ultimately, the theft of its customers’ PIT.

42. Asa direct and proximate result of Wawa’s wrongful actions and inaction and the
resulting Data Breach, Plaintiff and Class members have been placed at an imminent, immediate,
and continuing increased risk of harm from identity theft and identity fraud, requiring them to
take the time which they otherwise would have dedicated to other life demands such as work and
effort to mitigate the actual and potential impact of the Data Breach on their lives including, inter
alia, by placing “freezes” and “alerts” with credit reporting agencies, contacting their financial
institutions, closing or modifying financial accounts, closely reviewing and monitoring their
credit reports and accounts for unauthorized activity, and filing police reports. This time has been
lost forever and cannot be recaptured. In all manners of life in this country, time has constantly
been recognized as compensable, for many consumers it is the way they are compensated, and
even if retired from the work force, consumers should be free of having to deal with the
consequences of a credit reporting agency’s slippage, as is the case here.

43. Wawa’s wrongful actions and inaction directly and proximately caused the theft
and dissemination into the public domain of Plaintiff's and Class members’ PIL, causing them to
suffer, and continue to suffer, economic damages and other actual harm for which they are
entitled to compensation, including:

a. theft of their personal and financial information;

b, unauthorized charges on their debit and credit card accounts;

ll

 

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 15 of 35

Cc. the imminent and certainly impending injury flowing from potential fraud and
identity theft posed by their PII being placed in the hands of criminals and already

misused via the sale of Plaintiffs and Class members’ information on the black market;

d. the untimely and inadequate notification of the Data Breach,

e. the improper disclosure of their PII;

f. loss of privacy;

g. ascertainable losses in the form of out-of-pocket expenses and the value of their

time reasonably incurred to remedy or mitigate the effects of the Data Breach;

h. ascertainable losses in the form of deprivation of the value of their PH and PCD,
for which there is a well-established national and international market;

i. ascertainable losses in the form of the loss of cash back or other benefits as a
result of their inability to use certain accounts and cards affected by the Data Breach;

j. loss of use of and access to their account funds and costs associated with the
inability to obtain money from their accounts or being limited in the amount of money
they were permitted to obtain from their accounts, including missed payments on bills
and loans, late charges and fees, and adverse effects on their credit including adverse
credit notations; and,

k. the loss of productivity and value of their time spent to address attempt to
ameliorate, mitigate and deal with the actual and future consequences of the data breach,
including finding fraudulent charges, cancelling and reissuing cards, purchasing credit
monitoring and identity theft protection services, imposition of withdrawal and purchase
limits on compromised accounts, and the stress, nuisance and annoyance of dealing with

all such issues resulting from the Data Breach.

12

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 16 of 35

44. Wawa has not offered customers any meaningful credit monitoring or identity
theft protection services, despite the fact that it is well known and acknowledged by the
government that damage and fraud from a data breach can take years to occur. As a result,
Plaintiff and Class members are left to their own actions to protect themselves from the financial
damage Wawa has allowed to occur, The additional cost of adequate and appropriate coverage,
or insurance, against the losses and exposure that Wawa’s actions have created for Plaintiff and
Class members, is ascertainable and is a determination appropriate for the trier of fact. Wawa
has also not offered to cover any of the damages sustained by Plaintiff or Class members.

45. While the PII of Plaintiff and members of the Class has been stolen, Wawa
continues to hold PII of consumers, including Plaintiff and Class members. Particularly because
Wawa has demonstrated an inability to prevent a breach or stop it from continuing even after
being detected, Plaintiff and members of the Class have an undeniable interest in insuring that
their PII is secure, remains secure, is properly and promptly destroyed and is not subject to
further theft.

CLASS ALLEGATIONS

46. Plaintiff seeks relief on behalf of herself and as representatives of all others who
are similarly situated. Pursuant to Fed. R. Civ. P. 23(a), (b)(2), (b)(3) and (c)(4), Plaintiff seeks
certification of a Nationwide class defined as follows:

All persons residing in the United States whose personally identifiable information was

acquired by unauthorized persons in the data breach announced by Wawa in December

2019 (the “Nationwide Class”).

47, Pursuant to Fed. R. Civ, P. 23, and in the alternative to claims asserted on behalf

of the Nationwide Class, Plaintiff asserts claims under the laws of the State of Florida, on behalf

of a separate Florida State Subclass, defined as follows:

13

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 17 of 35

All persons residing in Florida whose personally identifiable information was acquired by
unauthorized persons in the data breach announced by Wawa in December 2019 (the
“Florida Subclass”).

48, Excluded from each of the above Classes are Wawa and any of its affiliates,
parents or subsidiaries; all employees of Wawa; all persons who make a timely election to be
excluded from the Class; government entities; and the judges to whom this case is assigned and
their immediate family and court staff.

49. _ Plaintiff hereby reserves the right to amend or modify the class definition with
greater specificity or division after having had an opportunity to conduct discovery.

50. Each of the proposed Classes meets the criteria for certification under Federal
Rule of Civil Procedure 23(a), (b)(2), (b)G) and (c)(4).

51. Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the
members of the Class are so numerous and geographically dispersed that the joinder of all
members is impractical. While the exact number of Class members is unknown to Plaintiff at
this time, the proposed Class includes at least millions of individuals whose PIT was
compromised in the Wawa Data Breach. Class members may be identified through objective
means. Class members may be notified of the pendency of this action by recognized, Court-
approved notice dissemination methods, which may include U.S. mail, electronic mail, internet
postings, and/or published notice.

52. Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Fed. R. Civ.
P, 23(a)(2) and with 23(b\(3)’s predominance requirement, this action involves common
questions of law and fact that predominate over any questions affecting individual Class
members. The common questions include:

a. Whether Wawa had a duty to protect PIT;

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 18 of 35

53.

Whether Wawa knew or should have known of the susceptibility of their data
security systems to a data breach;

Whether Wawa’s security measures to protect their systems were reasonable in
light of the measures recommended by data security experts;

Whether Wawa was negligent in failing to implement reasonable and adequate
security procedures and practices;

Whether Wawa’s failure to implement adequate data security measures allowed
the breach to occur;

Whether Wawa’s conduct constituted deceptive trade practices under Florida law;
Whether Wawa’s conduct, including their failure to act, resulted in or was the
proximate cause of the breach of its systems, resulting in the loss of the PII of
Plaintiff and Class members;

Whether Plaintiff and Class members were injured and suffered damages or other
acceptable losses because of Wawa’s failure to reasonably protect its POS
systems and data network; and,

Whether Plaintiff and Class members are entitled to relief.

Typicality. Fed. R. Civ. P. 23{a)(3). Consistent with Fed. R. Civ. P. 23(a)(3),

Plaintiff's claims are typical of those of other Class members. Plaintiff Kaufman had her PH

compromised in the Data Breach. Plaintiffs damages and injuries are akin to other Class

members and Plaintiff seeks relief consistent with the relief of the Class.

54,

Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Fed. R. Civ. P. 23(a){4),

Plaintiff is an adequate representative of the Class because Plaintiff is a member of the Class and

is committed to pursuing this matter against Wawa to obtain relief for the Class. Plaintiffhas no

15

 
Case 2:19-cv-06032-JHS Document 1 Filed 12/20/19 Page 19 of 35

conflicts of interest with the Class. Plaintiff's Counsel are competent and experienced in
litigating class actions, including privacy litigation. Plaintiff intends to vigorously prosecute this
case and will fairly and adequately protect the Class’ interests.

55. Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Fed. R. Civ. P 23(b)(3), a
class action is superior to any other available means for the fair and efficient adjudication of this
controversy, and no unusual difficulties are likely to be encountered in the management of this
class action. The quintessential purpose of the class action mechanism is to permit litigation
against wrongdoers even when damages to individual Plaintiff may not be sufficient to justify
individual litigation. Here, the damages suffered by Plaintiff and the Class are relatively small
compared to the burden and expense required to individually litigate their claims against Wawa,
and thus, individual litigation to redress Wawa’s wrongful conduct would be impracticable.
Individual litigation by each Class member would also strain the court system. Individual
litigation creates the potential for inconsistent or contradictory judgments, and increases the
delay and expense to all parties and the court system. By contrast, the class action device
presents far fewer management difficulties and provides the benefits of a single adjudication,
economies of scale, and comprehensive supervision by a single court.

56. Injunctive and Declaratory Relief. Class certification is also appropriate under
Fed. R. Civ. P. 23(b)(2) and (c), Defendant, through its uniform conduct, has acted or refused to
act on grounds generally applicable to the Class as a whole, making injunctive and declaratory
relief appropriate to the Class as a whole.

57. Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

16

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 20 of 35

advance the disposition of this matter and the parties’ interests therein. Such particular issues

include, but are not limited to:

58.

a.

b.

Whether Wawa failed to timely notify the public of the Breach;

Whether Wawa owed a legal duty to Plaintiff and the Class to exercise due care in
collecting, storing, and safeguarding their PH;

Whether Wawa’s security measures were reasonable in light of data security
recommendations, and other measures recommended by data security experts;
Whether Wawa failed to adequately comply with industry standards amounting to
negligence;

Whether Wawa failed to take commercially reasonable steps to safeguard the PII
of Plaintiff and the Class members; and,

Whether adherence to data security recommendations, and measures
recommended by data security experts would have reasonably prevented the Data
Breach,

Finally, all members of the proposed Class are readily ascertainable. Wawa has

access to information regarding the Data Breach, the time period of the Data Breach, and which

individuals were potentially affected. Using this information, the members of the Class can be

identified and their contact information ascertained for purposes of providing notice to the Class.

Hf

Hf

i

Hf

HM

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 21 of 35

COUNTI
NEGLIGENCE
(ON BEHALF OF PLAINTIFF AND THE NATIONWIDE CLASS,
OR, ALTERNATIVELY, PLAINTIFF AND THE FLORIDA SUBCLASS)

59, Plaintiff re-alleges paragraphs 1-58 as if fully set forth herein and further alleges
as follows.

60. Upon accepting and storing the PIi of Plaintiff and Class Members in its computer
systems, networks, and/or payment processor servers, Wawa undertook and owed a duty to
Plaintiff and Class Members to exercise reasonable care to secure and safeguard that information
and to use commercially reasonable methods to do so. Wawa knew that the PIT was private and
confidential and should be protected as private and confidential.

61. Wawa owed a duty of care not to subject Plaintiff, along with her PII, and Class
members to an unreasonable risk of harm because they were foreseeable and probable victims of
any inadequate security practices.

62. Wawa owed numerous duties to Plaintiff and to members of the Nationwide
Class, including the following:

a, to exercise reasonable care in obtaining, retaining, securing, safeguarding,
deleting and protecting PII in its possession;

b. to protect PII using reasonable and adequate security procedures and systems that
are compliant with industry-standard practices; and

c. to implement processes to quickly detect a data breach and to timely act on
warnings about data breaches.

63. | Wawa also breached its duty to Plaintiff and the Class Members to adequately

protect and safeguard Pil by knowingly disregarding standard information security principles,

18

 

 

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 22 of 35

despite obvious risks, and by allowing unmonitored and unrestricted access to unsecured PIL.
Furthering their dilatory practices, Wawa failed to provide adequate supervision and oversight of
the PII with which they were and are entrusted, in spite of the known risk and foreseeable
likelihood of breach and misuse, which permitted an unknown third party to gather PII of
Plaintiff and Class Members, misuse the PII and intentionally disclose it to others without
consent.

64, Wawa knew, or should have known, of the risks inherent in collecting and storing
PU, the vulnerabilities of its data security systems, and the importance of adequate security.
Wawa knew about numerous, well-publicized data breaches.

65. Wawa knew, or should have known, that their data systems and networks did not
adequately safeguard Plaintiff? and Class Members’ PI].

66. | Wawa breached its duties to Plaintiff and Class Members by failing to provide
fair, reasonable, or adequate computer systems and/or payment processor servers and data
security practices to safeguard PH of Plaintiff and Class Members.

67. Because Wawa knew that a breach of its systems would damage millions of
individuals, including Plaintiff and Class members, Wawa had a duty to adequately protect their
data systems and the PII contained thereon.

68. | Wawa had a special relationship with Plaintiff and Class members. Plaintiff's and
Class members’ willingness to entrust Wawa with their PII was predicated on the understanding
that Wawa would take adequate security precautions. Moreover, only Wawa had the ability to
protect its systems and the PII it stored on them from attack.

69. Wawa’s own conduct also created a foreseeable risk of harm to Plaintiff and Class

members and their PI]. Wawa’s misconduct included failing to: (1) secure its systems, despite

19

 

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 23 of 35

knowing their vulnerabilities, (2) comply with industry standard security practices, (3)

implement adequate system and event monitoring, and (4) implement the systems, policies, and

procedures necessary to prevent this type of data breach.

70,

Wawa also had independent duties under state and federal laws that required

Wawa to reasonably safeguard Plaintiff's and Class members’ PII and promptly notify them

about the data breach.

71,

including:

72.

Wawa breached its duties to Plaintiff and Class members in numerous ways,

by failing to provide fair, reasonable, or adequate computer systems and/or
payment processor servers and data security practices to safeguard PII of Plaintiff
and Class members;

by creating a foreseeable risk of harm through the misconduct previously
described;

by failing to implement adequate security systems, protocols and practices
sufficient to protect Plaintiff's and Class members’ PII both before and after
learning of the Data Breach;

by failing to comply with the minimum industry data security standards during the
period of the Data Breach; and

by failing to timely and accurately disclose that Plaintiff's and Class members’
PII had been impreperly acquired or accessed.

Through Wawa’s acts and omissions described in this Complaint, including

Wawa’s failure to provide adequate security and its failure to protect PI] of Plaintiff and Class

members from being foreseeably captured, accessed, disseminated, stolen and misused, Wawa

20

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 24 of 35

unlawfully breached its duty to use reasonable care to adequately protect and secure PII of
Plaintiff and Class members during the time it was within Wawa possession or control.

73. The law further imposes an affirmative duty on Wawa to timely disclose the
unauthorized access and theft of the PII to Plaintiff and the Class so that Plaintiff and Class
members can take appropriate measures to mitigate damages, protect against adverse
consequences, and thwart future misuse of their PII.

74, Wawa breached its duty to notify Plaintiff and Class Members of the unauthorized
access by failing to provide Plaintiff and Class Members information regarding the breach until
December 19, 2019. To date, Wawa has not provided sufficient information to Plaintiff and
Class Members regarding the extent of the unauthorized access and continues to breach its
disclosure obligations to Plaintiff and the Class.

75. Through Wawa’s acts and omissions described in this Complaint, including
Wawa’s failure to provide adequate security and its failure to protect PII of Plaintiff and Class
Members from being foreseeably captured, accessed, disseminated, stolen and misused, Wawa
unlawfully breached its duty to use reasonable care to adequately protect and secure PII of
Plaintiff and Class members during the time it was within Wawa’s possession or control.

76. Further, through its failure to provide timely and clear notification of the Data
Breach to consumers, Wawa prevented Plaintiff and Class Members from taking meaningful,
proactive steps to secure their financial data and bank accounts.

77. Upon information and belief, Wawa improperly and inadequately safeguarded PH
of Plaintiff and Class Members in deviation of standard industry rules, regulations, and practices
at the time of the unauthorized access. Wawa’s failure to take proper security measures to

protect sensitive PII of Plaintiff and Class members as described in this Complaint, created

21

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 25 of 35

conditions conducive to a foreseeable, intentional criminal act, namely the unauthorized access
of PII of Plaintiff and Class members.

78. | Wawa’s conduct was grossly negligent and departed from all reasonable standards
of care, including, but not limited to: failing to adequately protect the PII; failing to conduct
regular security audits; failing to provide adequate and appropriate supervision of persons having
access to PII of Plaintiff and Class members; and failing to provide Plaintiff and Class members
with timely and sufficient notice that their sensitive PII had been compromised.

79. Neither Plaintiff nor the other Class members contributed to the Data Breach and
subsequent misuse of their PIT as described in this Complaint.

80. Asa direct and proximate cause of Wawa’s conduct, Plaintiff and the Class
suffered damages including, but not limited to: damages arising from the unauthorized charges
on their debit or credit cards or on cards that were fraudulently obtained through the use of the
PIl of Plaintiff and Class Members; damages arising from their inability to use their debit or
credit cards because those cards were cancelled, suspended, or otherwise rendered unusable as a
result of the Data Breach and/or false or fraudulent charges stemming from the Data Breach,
including but not limited to late fees charges and foregone cash back rewards; damages from lost
time and effort to mitigate the actual and potential impact of the Data Breach on their lives
including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies, contacting
their financial institutions, closing or modifying financial accounts, closely reviewing and
monitoring their credit reports and accounts for unauthorized activity, and filing police reports
and damages from identity theft, which may take months if not years to discover and detect,
given the far-reaching, adverse and detrimental consequences of identity theft and loss of

privacy. The nature of other forms of economic damage and injury may take years to detect, and

22
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 26 of 35

the potential scope can only be assessed after a thorough investigation of the facts and events
surrounding the theft mentioned above.
COUNT H
NEGLIGENCE PER SE
(ON BEHALF OF PLAINTIFF AND THE NATIONWIDE CLASS, OR,
ALTERNATIVELY, PLAINTIFF AND THE FLORIDA SUBCLASS)

81. Plaintiff re-alleges paragraphs 1-58 as if fully set forth herein and further alleges
as follows.

82. Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting
commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by
businesses, such as Wawa, of failing to use reasonable measures to protect PIL. The FTC
publications and orders described above also form part of the basis of Wawa’s duty in this
regard.

83. Wawa violated Section 5 of the FTC Act by failing to use reasonable measures to
protect PII and not complying with applicable industry standards, as described in detail herein.
Wawa’s conduct was particularly unreasonable given the nature and amount of PI it obtained
and stored, and the foreseeable consequences of a data breach at a corporation such as Wawa,
including, specifically, the immense damages that would result to Plaintiff and Class Members.

84. Wawa’s violation of Section 5 of the FTC Act constitutes negligence per se.

85. Plaintiff and Class Members are within the class of persons that the FTC Act was
intended to protect.

86. | The harm that occurred as a result of the Wawa Data Breach is the type of harm

the FTC Act was intended to guard against. The FTC has pursued enforcement actions against

businesses, which, as a result of their failure to employ reasonable data security measures and

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 27 of 35

avoid unfair and deceptive practices, caused the same harm as that suffered by Plaintiff and the
Class.

87. Asa direct and proximate result of Wawa’s negligence per se, Plaintiff and the
Class have suffered, and continue to suffer, injuries damages arising from their inability to use
their debit or credit cards because those cards were cancelled, suspended, or otherwise rendered
unusable as a result of the Data Breach and/or false or fraudulent charges stemming from the
Data Breach, including but not limited to late fees charges and foregone cash back rewards;
damages from lost time and effort to mitigate the actual and potential impact of the Data Breach
on their lives including, inter alia, by placing “freezes” and “alerts” with credit reporting
agencies, contacting their financial institutions, closing or modifying financial accounts, closely
reviewing and monitoring their credit reports and accounts for unauthorized activity, and filing
police reports and damages from identity theft, which may take months if not years to discover
and detect, given the far-reaching, adverse and detrimental consequences of identity theft and
loss of privacy.

COUNT IH
DECLARATORY JUDGMENT
(ON BEHALF OF PLAINTIFF AND THE NATIONWIDE CLASS, OR,
ALTERNATIVELY, PLAINTIFF AND THE FLORIDA SUBCLASS)

88. Plaintiff re-alleges paragraphs 1-58 as if fully set forth herein and further alleges
as follows.

89. As previously alleged, Plaintiff and Class members entered into an implied
contract that required Wawa to provide adequate security for the PII it collected from their

payment card transactions. As previously alleged, Wawa owes duties of care to Plaintiffand

Class members that require it to adequately secure PII.

24

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 28 of 35

90. Wawa still possesses PII pertaining to Plaintiff and Class members.

91. | Wawa has made no announcement or notification that it has remedied the
vulnerabilities in its computer data systems, and, most importantly, its systems.

92. Accordingly, Wawa has not satisfied its contractual obligations and legal duties to
Plaintiff and Class members. In fact, now that Wawa’s lax approach towards data security has
become public, the PII in its possession is more vulnerable than previously.

93. Actual harm has arisen in the wake of the Wawa Data Breach regarding Wawa’s
contractual obligations and duties of care to provide data security measures to Plaintiff and Class
members.

94, Plaintiff, therefore, seeks a declaration that (a) Wawa’s existing data security
measures do not comply with its contractual obligations and duties of care, and (b) in order to
comply with its contractual obligations and duties of care, Wawa must implement and maintain
reasonable security measures, including, but not limited to:

a. engaging third-party security auditors/penetration testers as well as internal

security personnel to conduct testing, including simulated attacks, penetration tests, and

audits on Wawa’s systems on a periodic basis, and ordering Wawa to promptly correct
any problems or issues detected by such third-party security auditors;

b. engaging third-party security auditors and internal personnel to run automated

security monitoring;

C. auditing, testing, and training its security personnel regarding any new or

modified procedures;

25

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 29 of 35

d, segmenting PII by, among other things, creating firewalls and access controls so
that if one area of Wawa is compromised, hackers cannot gain access to other portions of
Wawa systems;
e. purging, deleting, and destroying in a reasonable secure manner PII not necessary
for its provisions of services;
f conducting regular database scanning and securing checks;
g. routinely and continually conducting internal training and education to inform
internal security personnel how to identify and contain a breach when it occurs and what
to do in response to a breach; and
h. educating its customers about the threats they face as a result of the loss of their
financial and personal information to third parties, as well as the steps Wawa customers
must take to protect themselves.
COUNT IV
VIOLATIONS OF FLORIDA’S UNFAIR TRADE PRACTICES ACT,
FLA. STAT. § 501.201, ET SEQ.

(ON BEHALF OF PLAINTIFF AND THE FLORIDA SUBCLASS)

95. Plaintiff re-alleges paragraphs 1-58 as if fully set forth herein and further alleges

as follows.

96. Plaintiff brings this claim for relief individually and on behalf of the Florida

Subclass pursuant to Florida’s Unfair Trade Practices Act (“FDUPTA”), Fla. Stat. § 501.201, er

97. Plaintiff, and members of the Florida Subclass are “persons” within the meaning

of FDUPTA.

98. Wawa is engaged in “trade” or “commerce” within the meaning of FDUPTA.

26

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 30 of 35

99. | FDUPTA prohibits “unfair or deceptive acts or practices in the conduct of any
trade or commerce . . .” § 501.204.

100. As alleged throughout this Complaint, Wawa’s deliberate conduct constitutes
deceptive acts or practices in the conduct of business trade or commerce and furnishing of
services including:

a. Failure to maintain adequate computer systems and/or payment processor servers

and data security practices to safeguard consumers’ PII;

b. Failure to disclose that its computer systems and/or payment processor servers

and data security practices were inadequate to safeguard consumers’ PII form theft, and

c. Failure to timely and accurately disclose the data breach to consumer Plaintiff and

other members of the classes.

d. Continued acceptance of PII and storage of other personal information after

Wawa knew or should have known of the security vulnerabilities of the systems that were

exploited in the Data Breach; and

e, Continued acceptance of PII and storage of other personal information after

Wawa knew or should have known of the Data Breach and before it allegedly remediated

the Breach.

101. Plaintiff and other members of the classes relied upon Wawa’s deceptive and
unlawful conduct.

102. Plaintiff and other members of the classes entrusted Wawa with their PIL.

103. Furthermore, as alleged above, Wawa’s failure to secure consumers’ PII violates

the FTCA and violates FDUPTA.

27

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 31 of 35

104. Wawa knew or should have known that its computer systems and/or payment
processor servers and data security practices were inadequate to safeguard the PII of Plaintiff and
members of the Florida Subclass, deter hackers, and detect a breach within a reasonable time,
and that the risk of a data breach was highly likely.

105. Asadirect and proximate result of Wawa’s violation of FDUPTA, Plaintiff and
members of the Florida Subclass suffered damages including, but not limited to: damages arising
from the unauthorized charges on their debit or credit cards or on cards that were fraudulently
obtained through the use of the PII of Plaintiff and members of the Florida Subclass; damages
arising from their inability to use their debit or credit cards or accounts because those cards or
accounts were cancelled, suspended, or otherwise rendered unusable as a result of the Data
Breach and/or false or fraudulent charges stemming from the Data Breach, including but not
limited to late fees charges and foregone cash back rewards; damages from lost time and effort to
mitigate the actual and potential impact of the Data Breach on their lives including, inter alia, by
placing “freezes” and “alerts” with credit reporting agencies, contacting their financial
institutions, closing or modifying financial accounts, closely reviewing and monitoring their
credit reports and accounts for unauthorized activity, and filing police reports and damages from
identity theft, which may take months if not years to discover and detect, given the far-reaching,
adverse and detrimental consequences of identity theft and loss of privacy. The nature of other
forms of economic damage and injury may take years to detect, and the potential scope can only
be assessed after a thorough investigation of the facts and events surrounding the theft mentioned
above.

106. Wawa’s actions and conduct in violating FDUPTA have caused, or are likely to

cause substantial damage to Plaintiff and members of the Florida Subclass that includes:

28

 

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 32 of 35

a. Fraudulent charges on their debit and credit card accounts which may not be
reimbursed;

b. Theft of their PH by criminals;

Cc. Costs associated with the detection and prevention of identity theft;
d. Costs associated with the fraudulent use of their financial accounts;
€. Loss of use of and access to some or all of their account funds and costs incurred

as a result of being unable to access those funds;

f. Costs and list time associated with handling the administrative consequences of

the Wawa data breach, including identifying, disputing and seeking reimbursement for

fraudulent changes, cancelling and activating payment cards, and shopping for credit
monitoring and identity theft protection; and

g. Impairment to their credit scores and ability to borrow and/or obtain credit; and
the continued risk to their PI] which remains on Wawa’s insufficiently secured systems.

107. Asaresult of Wawa’s deceptive conduct, Plaintiff and members of the Florida
Subclass are entitled to relief including restitution of the costs associated with the data breach,
disgorgement of all profits accruing to Wawa because of its deceptive acts and practices,
attorney’s fees and costs, declaratory relief and a permanent injunction enjoining Wawa from its
deceptive trade practices.

108. Also, as a direct result of Wawa’s knowing violation of FDUPTA, Plaintiff and
members of the Florida Subclass are entitled to damages as well as injunctive relief, including,
but not limited to:

a. Ordering that Wawa engage third-party security auditors/penetration testers as

well as internal security personnel to conduct testing, including simulated attacks,

29

 

 

 

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 33 of 35

penetration tests, and audits on Wawa’s systems on a periodic basis, and ordering Wawa

to promptly correct any problems or issues detected by such third-party security auditors;

b. Ordering that Wawa engage third-party security auditors and internal personnel to

run automated security monitoring;

c. Ordering that Wawa audit, test, and train its security personnel regarding any new

or modified procedures;

d. Ordering that Wawa segment PII by, among other things, creating firewalls and

access controls so that if one area of Wawa is compromised, hackers cannot gain access

to other portions of Wawa systems;

e. Ordering that Wawa purge, delete, and destroy in a reasonable secure manner PII

not necessary for its provisions of services;

f. Ordering that Wawa conduct regular database scanning and securing checks;

g. Ordering that Wawa routinely and continually conduct internal training and

education to inform internal security personnel how to identify and contain a breach

when it occurs and what to do in response to a breach; and

h. Ordering Wawa to meaningfully educate its customers about the
threats they face as a result of the loss of their financial and personal information to third parties,
as well as the steps Wawa customers must take to protect themselves.

109, Plaintiff brings this action on behalf of herself and members of the Florida
Subclass for the relief requested above and for the public benefit in order to promote the public
interests in the provision of truthful, fair information to allow consumers to make informed
purchasing decisions and to protect Plaintiff and other members of the classes and the public

from Wawa’s unfair methods of competition and unfair, deceptive, fraudulent, unconscionable

30

 
Case 2:19-cv-06032-JHS Document 1 Filed 12/20/19 Page 34 of 35

and unlawful practices. Wawa’s wrongful conduct as alleged in this Complaint has had
widespread impact on the public at large.

110. Accordingly, Plaintiff and members of the Florida Subclass seek actual damages
under Fla. Stat. § 501.211 (2) and all fees, costs, and expenses allowed by law, including
attorney’s fees and costs, pursuant to Federal Rule of Civil Procedure 23 and Fla. Stat. §§
501.2105 and 501.211, to be proven at trial.

REQUEST FOR RELIEF
WHEREFORE, Plaintiff, individually and on behalf of all Class members proposed in
this Complaint, respectfully request that the Court enter judgment in their favor and against
Wawa as follows:
a. For an Order certifying the Classes, as defined herein, and appointing Plaintiff
and her Counsel to represent the Nationwide Class, or in the alternative the
Florida Subclass;

b. For equitable relief enjoining Wawa from engaging in the wrongful conduct
complained of herein pertaining to the misuse and/or disclosure of Plaintiff's and
Class members’ PII, and from refusing to issue prompt, complete and accurate
disclosures to the Plaintiff and Class members:

c. For equitable relief compelling Wawa to use appropriate cyber security methods

and policies with respect to consumer data collection, storage and protection and

to disclose with specificity to Class members the type of PII compromised;

d, For an award of damages, as allowed by Jaw in an amount to be determined;
e. For an award of attorneys’ fees costs and litigation expenses, as allowable by law;
f. For prejudgment interest on all amounts awarded; and

31

 

 
Case 2:19-cv-06032-JHS Document1 Filed 12/20/19 Page 35 of 35

g. Such other and further relief as this court may deem just and proper.
JURY TRIAL DEMANDED

Plaintiff demands a jury trial on all issues so triable.

Dated: December 20, 2019 SS _ Respectfully

Tonsthan Shub ORD 53965)
Kevin Lankaitis (PAND 321670)
KOHN / SWIFT Ee, P.C.
160 Market Street, Suite\2500
Philadelphia, PA 194.03/

Phone: (215) 238-1700
jshub@kohnswift.com

klaukaitis(@kohnswift.com

 

Melissa R. Emert*

STULL, STULL & BRODY
6 East 45" $t.5" Floor

New York, NY 10017

Phone: (954) 341-5561

memert@ssbny.com

*Pro Hae Vice Application
forthcoming

Attorneys for Plaintiff and
the Putative Class

32

 
